             Case 1:20-cv-03389-AT Document 30 Filed 10/06/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT                                    10/6/2020
                      FOR THE SOUTHERN DISTRICT OF NEW

DARRYL CHALMERS, et al.                         )
                                                )
On behalf of themselves and all others          )
similarly situated,                             )       Civil No. 1:20-cv-03389-AT
                                                )
        Plaintiffs,                             )
                                                )
v.                                              )       PUTATIVE CLASS ACTION
                                                )
CITY OF NEW YORK,                               )
                                                )
        Defendant.                              )
                                                )

     ORDER ON PRODUCTION OF ELECTRONICALLY STORED INFORMATION

        Pursuant to Federal Rule of Civil Procedure 34(a)(1), the parties agree that Electronically

Stored Information (“ESI”) will be produced as follows:

        1.      Documents created or stored electronically will not be produced in hard copy. All

ESI will be produced with the metadata requested below to the extent that it exists.

        2.      Documents originating in spreadsheet such as Excel or any document that cannot

be converted to TIF will be produced in native form. For deliverables containing native files, a

native file path/link will be included in the metadata load file. Additionally, a Bates-stamped TIF

placeholder will be included in the production and reflected in the image load file. The number

of native files per folder will be limited to 1,000 files.

        3.      If responses to these requests encompass ESI from proprietary or non-proprietary

databases, the parties will meet and confer to discuss the fields contained in the database and the

best means of producing responsive information from them, such as running reports or queries. A

written list of all database fields and a reasonable description for each field, or a “database

dictionary,” will be included only to the extent it already exists.
            Case 1:20-cv-03389-AT Document 30 Filed 10/06/20 Page 2 of 5




       4.       For deliverables containing multi-media files, the following production format

will be used:

       a.       Audio Data Files: Audio data files will be produced in their native format.

       b.       Video Files: Video files will be produced in their native format.

       c.       Image Files: If providing color images, files will be produced in “JPEG/JPG”
                format with a resolution of 150 to 300 DPI.

       5.       All deliverables will include a metadata load file that is in .DAT or .TXT format

with standard Concordance delimiters, and contain all fields outlined below. Image load files

will be provided in .OPT format.

       6.       Documents will be produced in single page black and white TIF images and

named according to the Bates number of the corresponding TIF image. Each *.tif file will be

assigned a unique name matching the Bates number of the corresponding image. The Bates

number will be consistent across the production, contain no special characters, and be

numerically sequential within a given document. Attachments to documents will be assigned

Bates numbers that directly follow in sequential order the Bates numbers on the documents to

which they were attached. If a Bates number or set of Bates numbers is skipped, e.g. because of a

privileged document, the skipped number or set of numbers will be noted, for example with a

placeholder.

       7.       All unredacted documents will be provided with complete document-level

extracted text files. If a document contains text which is to be redacted, OCR text files will be

provided for any un-redacted portions of the documents. Document-level OCR text files will be

provided for any unredacted portions of redacted documents and for all hard copy scanned

documents. The extracted full text and/or OCR text for all deliverables will be in separate

document-level TXT files. All associated text files shall be provided in a single directory and


                                                 2
               Case 1:20-cv-03389-AT Document 30 Filed 10/06/20 Page 3 of 5




 named after the starting Bates number of the document.          There will be one text file per

 document. The number of TXT files per folder will be limited to 1,000 files.

         8.       For email collections, the parent-child relationships (the association between

 emails and attachments) will be preserved. Email attachments will be consecutively produced

 with the parent email record.

         9.       All images will be provided in single-page, Group IV TIF with a resolution of 300

 DPI. Bates numbers and confidentiality designations will be electronically branded on each

 produced *.tif image. These .TIF images will be provided in a separate folder and the number of

 TIF files per folder will be limited to 1,000 files.

         10.      Metadata to be produced: The following metadata fields will be produced for each

 document to the extent that such information is available after collection and processing, except

 that if a field contains privileged information, that privileged information may be redacted and

 noted in a corresponding privilege log.


FIELD NAME              DESCRIPTION                           EXAMPLE
PRODNO                  Starting Bates number of file         NYCE00000001
ENDPRODNO               Ending Bates number of file           NYCE00000005
BEGFAMILY               Starting Bates number of family       NYCE00000001
ENDFAMILY               Ending Bates number of family         NYCE00000010
PGCOUNT                 Number of pages in the file           6
NATIVELINK              Hyperlink to native file              Z:\VOL001\NATIVES\00\NYCE0000
                                                              0001.doc
ALLCUSTODIAN            All custodians of the record, if      Doe_John;Smith_Mary;Robinson_Jane
                        global deduplication was applied
                        during processing.

                        A revised ALLCUSTODIANS field
                        must be provided in the form of an
                        overlay for any documents affected
                        by new custodians added to the
                        database post-production.
FILEPATH                Original path of the file          Path\Folder2\My Documents
FILENAME                Name of the file                   My Meeting.doc

                                                    3
           Case 1:20-cv-03389-AT Document 30 Filed 10/06/20 Page 4 of 5




FILEEXT            Extension of the file                   DOC
FILETYPE           Classification assigned by the          Microsoft Word Document
                   processing software
TITLE              Data stored in the title metadata       Agenda for Weekly Meeting
                   field
AUTHOR             Data stored in the author metadata      Jdoe
                   field
SUBJECT            Subject of the email or the data        Meeting Agenda
                   stored in the subject metadata field
FROM               Email address and display name of       John Doe <jdoe@company.com>
                   the sender of the email
TO                 Email address(es) and display           Frank Smith
                   name(s) of the recipient(s) of the      <frank.smith@mycompany.com>;Jane
                   email                                   Doe <jane.doe@mycompany.com>
CC                 Email address(es) and display           Joseph Roberts
                   name(s) of the CC(s) of the email       <jroberts@company.com>;Mark Smith
                                                           <msmith@company.com>
BCC                Email address(es) and display           Joseph Roberts
                   name(s) of the BCC(s) of the email      <jroberts@company.com>;Mark Smith
                                                           <msmith@company.com>
ATTACHLIST         List of files attached to email         File 1.xls;File 3.zip
SENT_DATE          Sent date of the email                  09/15/2012
SENT_TIME          Sent time of the email (24hr            13:30:25
                   format)
LASTMOD_DATE       Last modified date of the file as       09/09/2012
                   captured by the original application
                   or the last modified date of the file
                   as captured by the file system
LASTMOD_TIME       Last modified time of the file as       09:30:30
                   captured by the original application
                   or the last modified time of the file
                   as captured by the file system (24hr
                   format)
MD5HASH            MD5 hash of file                        D41D8CD98F00B204E9800998ECF8
                                                           427E
SORT_DATE          Sent date of the email or the last      09/15/2012
                   modified date of the parent
                   document
SORT_TIME          Sent time of the email or the last      13:30:25
                   modified time of the parent
                   document (24hr format)
TEXTLINK           Hyperlink to text file                  Z:\VOL001\TEXT\00\NYCE00000001
                                                           .txt




                                              4
Case 1:20-cv-03389-AT Document 30 Filed 10/06/20 Page 5 of 5
